PER CURIAM
Defendant and his wife both pleaded guilty to criminal trespass. ORS 164.245. After a joint sentencing hearing, the trial court suspended imposition of sentence and placed defendant and his wife on probation. It also ordered that defendant and his wife were jointly and severally liable to pay $2,000 in restitution to the victim. That sentence exceeded the maximum allowable by law, because the state failed to present any evidence that the victim suffered pecuniary damages. State v. Hardwick (A79379), 127 Or App 132, 871 P2d 505 (1994).
Conviction affirmed; order of restitution vacated.